Citation Nr: 1017691	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the right knee 
disorder.

2.  Entitlement to service connection for the left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to 
February 1975.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from July 2006, 
September 2006, and July 2007 ratings decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
right knee disorder related to the Veteran's military service 
or any incident therein.

2.  The evidence of record shows that the Veteran's current 
left knee disorder is related to his active military service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A left knee disorder was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's April 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's April 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with a 
VA examination to determine the etiology of any right and 
left knee disorder found.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  This medical examination was based upon a 
complete review of the Veteran's claims file, and the VA 
examiner provided a written rationale for the conclusion 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran is seeking service connection for a bilateral 
knee disorder.  He claims that his knee disorder is the 
result of an injury sustained during basic military training 
in service.

In October 1975, the Veteran filed his original claim for 
service connection for a bilateral knee disorder, which was 
denied by a May 1976 Board decision.  In January 1980, the 
Veteran filed a claim to reopen the issue of entitlement to 
service connection for left knee disorder.  The Board issued 
a September 1980 decision which denied the Veteran's claim to 
reopen the issue of service connection for left knee 
disorder.  In January 2006, the Veteran filed his present 
claim to reopen the issue of entitlement to service 
connection for a bilateral knee disorder.  In December 2009, 
the Board reopened the Veteran's service connection claim and 
remanded the case to the RO for further evidentiary 
development.

The Veteran's September 1974 enlistment examination was 
entirely negative for any knee condition.  In a January 1975 
service treatment report, the Veteran first reported knee 
pain for the previous one and a half months.  The Veteran 
complained of knee pain while running and standing and 
reported his right knee gave out.  The report noted a large 
amount of effusion at the base of the patella of both knees 
and mild erythema.  The impression was abnormal patellar 
formation.  Several days later, the Veteran complained of 
worsening knee pain.  On physical examination, the knees had 
good range of motion and the right knee had a large bony area 
protruding.  The impression was chondromalacia patella of the 
right knee.  The Veteran was referred to an orthopedic clinic 
where the impression was Osgood-Schlatter's disease.

A February 1975 Medical Board report noted a diagnosis of 
bilateral chondromalacia of the patella, right greater than 
left, with unknown etiology, which existed prior to service.  
The Veteran was found unfit for service and a medical 
discharge was recommended.

In a March 1979 private medical record, the Veteran reported 
a history of pain over left tibial tuberosity.  The diagnosis 
was Osgood-Schlatter's disease and tibial tuberosity.

A September 1979 VA hospitalization record shows that the 
Veteran was admitted to a VA Medical Center for arthroscopic 
left medial meniscectomy.  A November 1979 VA outpatient 
treatment report noted the Veteran was two and a half months 
status post left medial meniscectomy.

In a March 1988 private medical treatment report, the Veteran 
reported that he injured himself at work in October 1984 at 
which time he twisted his right knee and he had had pain ever 
since that time.  A June 1988 private operative report noted 
a diagnosis of medial meniscal tear of the right knee with 
early degenerative disease.  It was noted that the Veteran 
underwent an arthroscopic partial medial meniscectomy of the 
right knee.

A June 2005 x-ray report revealed marked degenerative 
narrowing of both right and left medial compartments.

A November 2005 private operative report shows that the 
Veteran underwent a right total knee arthroplasty.  The 
diagnosis was varus malalignment and degenerative arthritis 
of the right knee.

In a March 2006 VA primary care note, the Veteran reported 
that he had worked as a laborer in a factory, but had been 
unemployed since July 2005.  In a VA June 2006 orthopedic 
consultation report, the Veteran complained of left knee pain 
in the medial aspect.  The Veteran reported that he had 
previously worked for a manufacturing company for 29 years, 
but had been unemployed since the plant was closed.  He 
reported a history of a right total knee arthroplasty in 
November 2005 performed by a private physician as a result of 
a workman's compensation injury.  He reported his right knee 
was functioning well, and he was happy with it.  However, he 
reported left medial knee pain, increased pain, puffiness, 
and swelling with weather changes, and grinding sensation.  
He reported he had a surgery on his left knee in 1978 and 
that the initial injury to the left knee was in service while 
he was in boot camp.  The physician noted a June 2006 
magnetic resonance imaging (MRI) result of the left knee 
showing moderate degenerative arthritis and chondromalacia of 
the medial side of the joint as well as postsurgical changes 
of the medial meniscus and a chronic tear of the anterior 
cruciate ligament.  The diagnosis was left knee medial 
compartment degenerative arthritis.

In an August 2006 VA progress note, the Veteran reported that 
Osgood-Schlatter disease was diagnosed at the age of 9 or 10, 
but he never had any knee pain that limited his activity.  He 
reported that while he was in service, he had fallen on a 
rock with his left knee during training and his knee became 
swollen.  The VA physician noted an assessment of knee pain 
that is "likely due to the [knee] injury and onlikely [sic] 
due to the Osgood-Schlatter". 

A February 2007 private medical record noted the Veteran's 
reports of left knee pain for years.  He reported the same 
history of the 1974 inservice injury that he had previously 
reported.  Past medical history of operations on both knees 
for cartilage damage was noted.  Physical examination 
revealed swelling in the left knee but no local tenderness 
was found.  The physician noted that the joint itself was 
stable.  The assessment was knee pain.

In August 2007, the Veteran submitted five pages of material 
printed from the Internet in support of his claims.  The 
Internet material consisted of an excerpt from a medical 
article regarding iliotibial band syndrome described as the 
most common cause of lateral knee pain among athletes, and a 
study assessing the risk factors for bone stress injuries.

In his September 2007 substantive appeal, the Veteran stated 
that he had knee pain prior to service, but claimed that pain 
was aggravated by daily running, marching, and physical 
training while in the military.


In January 2010, the Veteran was accorded a VA examination.  
The Veteran reported the onset of his right knee pain was 
during his military training due to running and marching up 
and down the hills.  He also reported that he sustained an 
injury to his left knee when he struck his left knee on a 
rock assuming prone firing position.  He reported having no 
right knee problem during service and the onset of the right 
knee pain was after his left knee surgery in 1979 to 1980.  
He reported that the knee pain had gotten progressively worse 
over time, but the right knee improved somewhat after the 
surgery in 2005.  He reported intermittent pain in the right 
knee and constant pain in the left knee.

As for occupational history, the Veteran reported after 
military service he worked as a welder and then as a "rod 
buster" which required frequent extensive climbing of tall 
ladders.  He also worked at a manufacturing plant for about 
25 years, building radiators, which required him standing on 
cement all day and frequent bending of the knees.

X-ray testing of the right knee showed arthroplasty changes 
as noted in the June 2006 report and hypertrophic changes at 
the upper pole of the patella.  X-ray testing of the left 
knee revealed degenerative arthritic changes, with slight 
interval increased of hypertrophic changes, as compared to 
the June 2006 report.  The diagnoses were degenerative 
osteoarthritis of the bilateral knees; status post 
arthroplasty and prostatic implant replacement of the right 
knee for severe arthritis; and chondromalacia patella of the 
left knee, resolved in the right knee after surgery.  The 
examiner noted that no current evidence of Osgood-Schlatter's 
disease of the knees was found, thus it resolved.  However, 
the examiner questioned the past diagnosis of Osgood-
Schlatter's disease as the x-ray testing was normal at the 
time of that diagnosis.

After a thorough review of the claims file, clinical 
interview and examination of the Veteran, the examiner opined 
that the current condition of degenerative joint 
disease/osteoarthritis of the Veteran's knees had no nexus or 
"casual [sic] relationship" with previous reports of 
Osgood-Schlatter's disease or 


chondromalacia patella.  In support of his opinion, the 
examiner offered the following rationale:

It is not likely that development of 
osteoarthritis in both knees has any 
nexus to what is described as a minor 
soft tissue injury to his left knee in 
the service.  (As described, he was on 
maneuvers, when he assumed a prone 
position he struck his knee on a rock).  
Such injury could have caused problem 
with chondromalacia.  It is apparent 
that he had onset of bilateral knee 
pain during service, described at the 
time as [bilateral] chondromalacia 
patella.  I believe that conclusion was 
correct, based on his symptoms and 
aggravating factors at the time, 
"runner's knees" also known as CMP or 
chondromalacia is common, in runner's 
and physical training activities in 
military service.

. . . . 

The etiology of his bilateral 
[degenerative joint disease] is most 
likely due to wear and tear of 
occupational activates [sic], primarily 
working physical labor for 24 years 
standing in a factory on concrete all day 
and repeated knee bending with lifting.  
It is not etiologically related to 
Osgood-Schlatter's or chondromalacia 
patella.

Chondromalacia (CMP), diagnosed in 
service, noted as bilateral onset in 
military service.  Description of his 
problem in the [service treatment 
records] actually fits given diagnosis of 
CMP during service, is now chronic, 
currently noted in the left knee, likely 
resolved in [the] right [knee] after knee 
replacement surgery."


Right Knee Disorder

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for his right knee 
disorder.  There is a currently diagnosed right knee 
degenerative joint disease, status post arthroplasty and 
prostatic implant replacement for severe osteoarthritis.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
However, the evidence of record does not include a competent 
medical opinion linking the Veteran's right knee disorder to 
his active duty service.  The only medical evidence of record 
which addresses the etiology of the Veteran's right knee 
disorder is the January 2010 VA opinion concluding that  the 
Veteran's current degenerative osteoarthritis of both knees 
had no nexus or casual relationship with previous reports of 
knee condition or chondromalacia that was diagnosed in 
service.  Although the service treatment records demonstrate 
complaints of right knee pain as well as a diagnosis of 
chondromalacia of the bilateral knees, the January 2010 VA 
examination revealed that chondromalacia, which was diagnosed 
in service, is no longer present in the right knee as it 
resolved after the total knee cap replacement surgery in 
2005.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding 
that a current disability exists if the diagnosed disability 
is present at the time the claim is filed or during the 
pendency of the claim, even if the disability resolves prior 
to adjudication).  However, the evidence does not show that 
chondromalacia in the right knee existed at any time during 
the pendency of this appeal.  The Veteran filed this present 
claim in January 2006, which was subsequent to his right 
total knee arthroplasty in November 2005.

To the extent that the Veteran asserts that his current right 
knee disorder is related to his active duty service, as a 
layman, his statements are not competent medical evidence on 
the etiology of this disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The evidence of record does not 
demonstrate that the Veteran possesses the ability, 
knowledge, or experience to provide competent etiological 
opinions.  Id.; see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of 
medical etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disorder

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule, the Board finds that the 
Veteran's current left knee disorder is related to his 
military service.  38 U.S.C.A. § 5107(b).  There is a 
currently diagnosed chronic chondromalacia patella of the 
left knee.  See Degmetich, 104 F.3d at 1333.  Further, the 
Veteran's service treatment records reflect that he 
complained of knee pain while running and standing, which 
resulted in a diagnosis of chondromalacia of the bilateral 
knees in service.  The Veteran has reported that the left 
knee pain has been present ever since his military service.  
The Board concludes that the lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  Moreover, the medical evidence of record also shows 
that the Veteran has been treated for his left knee condition 
ever since separation from his military service, as well as 
during his service.  Thus, continuity of symptomatology of 
this condition is established in this matter.

The Board realizes that the February 1975 Medical Board 
report stated the Veteran's bilateral chondromalacia existed 
prior to service.  However, the Veteran reported that he 
never had any knee pain that limited his activity prior to 
his military service.  His contentions are supported by his 
enlistment physical examination, which was negative for any 
knee condition.  See 38 U.S.C.A. § 1111 (West 2009).  The 
January 2010 VA examiner also stated "[i]t is apparent that 
he had onset of bilateral knee pain during service, described 
at the time as [bilateral] chondromalacia patella.  I believe 
that conclusion was correct, based on his symptoms and 
aggravating factors at the time, "runner's knee" also known 
as [chondromalacia]. . . ."  Even assuming that the Veteran 
had a preexisting knee condition, the January 2010 VA opinion 
suggests that the physical activities during his military 
training were an aggravating factor.  The VA examiner stated 
that chondromalacia, also known as "runner's knee," is 
common in runners and physical training activities in 
military service.

Accordingly, the Board finds that the Veteran currently has a 
left knee disorder which was incurred in, or aggravated by, 
his active military service.  As such, service connection for 
the left knee disorder is warranted.


ORDER

Service connection for the right knee disorder is denied.

Service connection for the left knee disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


